       3:17-cv-03268-CSB-EIL # 89-1   Page 1 of 6                            E-FILED
                                                    Friday, 31 May, 2019 04:06:46 PM
                                                        Clerk, U.S. District Court, ILCD




Palmer v. City of Decatur, et al.
17 cv 3268




                             EXHIBIT A
       3:17-cv-03268-CSB-EIL # 89-1           Page 2 of 6




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE CENTRAL DISTRICT OF ILLINOIS
                                URBANA DIVISION

CHARLES PALMER,

                      Plaintiff,

       v.                                                 No. 17-cv-3268

CITY OF DECATUR, AMY M. WAKS, as
Special Representative of the ESTATE of TIM               Judge Colin Stirling Bruce
CARLTON, ROGER RYAN, BRIAN BELL,
ROGER MORVILLE, MICHAEL                                   Magistrate Judge Eric I. Long
APPLEGATE, FRANK HUBBARD, JOE
PATTON, JEREMY WELKER, STEVE
CHABAK, and as-yet UNKNOWN
OFFICERS OF THE DECATUR POLICE
DEPARTMENT,

                      Defendants.

   DEFENDANTS’ SUR-REPLY IN OPPOSITION TO PLAINTIFF’S APPEAL OF
 MAGISTRATE JUDGE’S OPINION ON MOTION TO RECONSIDER AND MOTION
                           TO COMPEL

       NOW COME Defendants, CITY OF DECATUR, ROGER RYAN, BRIAN BELL,

ROGER MORVILLE, MICHAEL APPLEGATE, FRANK HUBBARD, JOE PATTON,

JEREMY WELKER, and STEVE CHABAK, (“Defendants”), by and through their attorneys,

Thomas G. DiCianni and Ellen K. Emery and the law firm of ANCEL, GLINK, P.C., and for

their Sur-Reply in response to Plaintiff’s Reply (“Reply”) (Dkt. 86-1 / 88) filed May 31, 2019,

and in support of their Opposition to Plaintiff’s Appeal (Dkt. 84) filed May 21, 2019, state as

follows:

            I.    Defendants’ Argument regarding the Procedural History is Correct, as
                  can be Seen from the Record.

       Plaintiff argues in his Reply that Defendants argue that his “appeal of the Court’s ruling



                                                2
        3:17-cv-03268-CSB-EIL # 89-1           Page 3 of 6



on his motion to compel is untimely.” (Dkt. 88, at 1). This argument by Plaintiff is a non-issue or

a red herring. Defendants do not dispute that Plaintiff moved for, unopposed, and was granted an

extension of time to file his appeal. However, Plaintiff misses the point of Defendants’ argument.

As can be clearly seen from the record, Plaintiff filed no objection or appeal, or a request for an

extension of time within which to do so, of the Magistrate Judge’s (the “Judge”) January 29,

2019 ruling on Plaintiff’s motion to compel (Dkt. 51). To preserve an objection or appeal of the

Judge’s ruling on Plaintiff’s motion to compel, Plaintiff would have had to have filed an

objection or appeal within 14 days of the Judge’s January 29, 2019 ruling. No such objection or

appeal was filed, as can be plainly seen from the Court record. As such, Plaintiff’s Appeal can

only apply to the Judge’s ruling (Dkt. 75) on Plaintiff’s motion to reconsider (Dkt. 63, 64).

Plaintiff filed his Appeal, given the extension of time, within the applicable time period from the

date of the Judge’s ruling on the motion to reconsider. Thus, the Appeal applies only to the

motion to reconsider.

           II.     Plaintiff’s Argument Regarding the Affidavit is Waived.

   Plaintiff argues in his Reply that Defendants “incorrectly” argue that “Plaintiff didn’t

‘develop any meaningful argument regarding [Defendants’] failure to provide an affidavit.’”

(Dkt. 88, at 2). “Perfunctory and undeveloped arguments, and arguments that are unsupported by

pertinent authority, are waived.” United States v. Holm, 326 F.3d 872, 877 (7th Cir. 2003) (in

both civil and criminal cases, and even involving constitutional issues). See also, Anderson v.

Gutschenritter, 836 F.2d 346, 349 (7th Cir. 1988) (“[A]n issue expressly presented for resolution

is waived if not developed by argument.”).

   Looking at Plaintiff’s motion to compel (Dkt. 33), one can see that Plaintiff referenced the

affidavit only once (Dkt. 33, at 12) and followed that reference by a string citation: “Moreover,



                                                3
        3:17-cv-03268-CSB-EIL # 89-1             Page 4 of 6



by failing to log documents that are being withheld and by failing to provide an affidavit from a

responsible official explaining why the so-called law enforcement privilege should apply to the

documents withheld, Defendants have forfeited any reliance on the so-called law enforcement

privilege. …. [string citation]” (Dkt. 33, 12). This is the only mention of an affidavit in

Plaintiff’s motion to compel. (Dkt. 33). And, the authority referenced in Plaintiff’s string citation

does not stand for the proposition that an affidavit is required. (Id., at 12). Thus, any argument

regarding the need of an affidavit is waived, as Plaintiff failed to develop that argument, and the

argument is unsupported by legal authority. See, e.g., Mitchell v. Colvin, 2014 WL 5509330,

*19-20 (S.D.Ind. 2014), citing Anderson, supra, 836 F.2d at 349 (three sentences followed by

string citation does not constitute a developed argument). Further, as one can see from the legal

authority cited by Plaintiff, an explanation as to which documents are being withheld is all that is

required; an affidavit is not required. (See, Dkt. 33, at 12, string citation).

            III.    Defendants Presented the Correct Legal Standard Regarding Mootness;
                    Plaintiff Cites No Legal Authority for His Proposition

        Plaintiff argues in his Reply that “‘[m]ootness is not a recognized basis for withholding

or failing to produce documents under the Federal Rules, and Defendants do not cite any rule or

authority to the contrary.” (Dkt. 88, at 3). Plaintiff cites no legal authority for this proposition.

Mootness applies to the motion, or Plaintiff’s Appeal, not application of any privilege in this

case.

        As can be easily seen from Defendants’ Opposition, Defendants argued: “[w]hen

information or documents sought in discovery are produced, any motion to compel such

production is rendered moot and such motions are routinely denied. See, e.g., Philippi-

Hagenbuch, Inc. v. Western Tech. Servs. Int’l, 2013 WL 2419934, *2 (C.D.Ill. 2013); ….” (Dkt.

84, at 7-8). Plaintiff misunderstands that a motion, including his appeal, is rendered moot when

                                                   4
        3:17-cv-03268-CSB-EIL # 89-1            Page 5 of 6



the moving party has the information; the motion is moot because there is no longer any

controversy to be decided. However, mootness of the motion based on Plaintiff obtaining the

information or documents is independent and separate of any determination of privilege.

Generally, only the holder of the privilege may waive it; production of documents or information

by third-parties does not waive a privilege by the holder. See, e.g., Federal Rule of Evidence 502;

Perez v. City of Chicago, 2004 WL 1151570, **4, 5 (N.D.Ill. 2004) (psychotherapist-patient

privilege); Eagle Compressors, Inc. v. HEC Liquidating Corp., 206 F.R.D. 474, 477 (N.D.Ill.

2002) (attorney-client privilege).

       Plaintiff affirmatively stated in a filed pleading signed by counsel that “Defendants

produced a privilege log that shows the information they are withholding was already produced

to [Plaintiff] by the Macon County State’s Attorney’s Office in response to his subpoena.” (Dkt.

79, at 4). Now, Plaintiff affirmatively stated in a filed pleading signed by counsel that

“Defendants possess documents responsive to Plaintiff’s discovery requests that they have not

turned over and that the State’s Attorney has not produced.” (Dkt. 88, at 3). Plaintiff cannot have

it both ways. Further, Plaintiff makes this statement for the first time in his Reply; this statement

is not included in any prior pleadings or motions.

                                         CONCLUSION

       Based on the foregoing, and in conjunction with Defendants’ Opposition (Dkt. 84),

Plaintiff’s Appeal should be denied as the Magistrate Judge’s opinions were not clearly

erroneous.

                                                     Ancel Glink, P.C.


                                                     By: /s/ Thomas G. DiCianni
                                                         One of the Attorneys for Defendants



                                                 5
       3:17-cv-03268-CSB-EIL # 89-1      Page 6 of 6



Thomas G. DiCianni / ARDC # 03127041
tdicianni@ancelglink.com
Ellen K. Emery / ARDC # 6183693
eemery@ancelglink.com
ANCEL GLINK, P.C.
140 South Dearborn Street, Sixth Floor
Chicago, Illinois 60603
(312) 782-7606
(312) 782-0943 Fax




                                          6
